Case 5:13-cv-00553-JVS-PVC Document 145 Filed 09/18/20 Page 1 of 1 Page ID #:2063



    1
    2
                                                                JS-6
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11   TOM SMITH,                                    Case No. EDCV 13-0553 JVS (PVC)
   12                       Petitioner,
                                                      ORDER DISMISSING ACTION AS
   13         v.                                      MOOT
   14   CONNIE GIPSON, Warden,
   15                       Respondent.
   16
   17         The Court stayed this state prisoner habeas action on June 8, 2018 pursuant to
   18   Rhines v. Weber, 544 U.S. 269, 276 (2005). (Dkt. No. 120). On September 17, 2020,
   19   Petitioner’s counsel filed a Status Report and Request for Dismissal of the Case as Moot,
   20   informing the Court that Petitioner passed away on July 28, 2020 and that his pending
   21   petition in the California Supreme Court has been dismissed as moot. (Dkt. No. 144).
   22   The request is GRANTED. This action is hereby DISMISSED as moot.
   23
   24
   25   DATED: September 18, 2020
   26
                                                     JAMES V. SELNA
   27                                                UNITED STATES DISTRICT JUDGE
   28
